530 F. Supp. 2d 198 (2008)
In re INTERESTED PARTY 1 and
In re Interested Party 2,
In the Matter of United States
v.
Qantas Airways Limited.
Misc. No. 07-567 (JDB).
United States District Court, District of Columbia.
January 14, 2008.
Kerri L. Ruttenberg, Dewey & Leboeuf, LLP, Washington, DC, for Interested Party 1.
Elizabeth G. Taylor, Zuckerman Spaeder, LLP, Washington, DC, Daniel T. Hartnett, Royal B. Martin, Martin Brown & Sullivan, Ltd., Chicago, IL, for Interested Party 2.
Brent C. Snyder, U.S. Department of Justice, Washington, DC, for United States.

ORDER
JOHN D. BATES District Judge.
For the reasons stated in the memorandum opinion issued on January 9, 2008, it is hereby
ORDERED that the Order entered on December 21, 2007 granting the applicants' motion to seal is VACATED; and it is further
ORDERED that this case shall be UNSEALED in its entirety.